Citation Nr: 1044962	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heel spurs of the left 
foot, to include as secondary to service-connected right knee 
disabilities and residuals of a second degree burn of the right 
ankle.   
 
2.  Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.   
 
3.  Entitlement to service connection for residuals of a 
cerebrovascular accident, to include as secondary to diabetes 
mellitus.   
 
4.  Entitlement to an increase in a 10 percent rating for a right 
knee disability for the period prior to August 29, 2005.   
 
5.  Entitlement to an increased rating for a right knee 
disability, rated with separate 10 percent and 20 percent ratings 
since August 29, 2005.   
 
6.  Entitlement to an increase in a 10 percent rating for 
residuals of a second degree burn of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO rating decision that, in 
pertinent part, denied service connection for heels spurs of the 
left foot, to include as secondary to a service-connected right 
knee disability and residuals of a second degree burn of the 
right ankle; diabetes mellitus, to include as due to Agent Orange 
exposure; and for residuals of a cerebrovascular accident, to 
include as secondary to diabetes mellitus.  By this decision, the 
RO also denied an increase in a 10 percent rating for a right 
knee disability (postoperative residuals of a right knee 
arthrotomy) and denied an increase in a 10 percent rating for 
residuals of a second degree burn of the right ankle.  The 
Veteran provided testimony at a personal hearing at the RO in 
June 2005.  

A November 2005 RO decision, in pertinent part, granted a 
separate 20 percent rating for cartilage damage to the right knee 
(characterized as residuals of an injury to the right knee), 
effective August 29, 2005, and apparently continued the 10 
percent rating for postoperative residuals of a right knee 
arthrotomy.  Since that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in a July 2008 statement, the Veteran raised 
the issue of entitlement to service connection for prostate 
cancer, to include as due to Agent Orange exposure.  That issue 
has not been addressed by the agency of original jurisdiction.  
As such, it is referred to the RO for action deemed appropriate.

The issues of entitlement to service connection for 
diabetes mellitus, to include as due to Agent Orange 
exposure, and for entitlement to service connection for 
residuals of a cerebrovascular accident, to include as 
secondary to diabetes mellitus, as well as the issues of 
entitlement to an increase in a 10 percent rating  for a 
right knee disability for the period prior to August 29, 
2005; entitlement to an increased rating for a right knee 
disability, rated with separate 10 and 20 percent ratings 
since August 29, 2005; and entitlement to an increase in a 
10 percent rating for residuals of a second degree burn of 
the right ankle, are all addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current heel spurs of the left foot began many 
years after service, were not caused by any incident of service, 
and were not caused by or permanently worsened by his service-
connected right knee disabilities and residuals of a second 
degree burn of the right ankle.  



CONCLUSION OF LAW

Heels spurs of the left lower extremity were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of service-connected right knee disabilities and residuals 
of a second degree burn of the right ankle.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2003, correspondence 
in September 2003, a rating decision in February 2004, 
correspondence in July 2005, and a statement of the case in 
November 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claims by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a June 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained a medical examination in relation to this claim.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran is service-connected for residuals of an injury to 
the right knee; postoperative residuals of a right knee 
arthrotomy, and for residuals of a second degree burn of the 
right ankle.  He contends that he has heels spurs of the left 
foot that are related to service, or, more specifically, that are 
related to his service-connected right knee disabilities and 
residuals of a second degree burn of the right ankle.  He 
specifically alleges that his right knee disabilities and 
residuals of a second degree burn of his right ankle cause him to 
have an abnormal gait and cause him to shift his weight to the 
left leg, which has led to heel spurs in his left foot.  

The Veteran's service-treatment records do not show complaints, 
findings, or diagnoses of heel spurs of the left foot.  The 
service treatment records do show treatment for right knee 
problems, including surgery, as well as for a second degree burn 
of the right ankle.  

The first post-service evidence of record of any possible heel 
spurs of the left foot is in June 2001, with the first post-
service evidence of actually diagnosed heel spurs of the left 
foot in August 2005, both decades after the Veteran's period of 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

A June 2001 VA treatment entry noted a past medical history of 
heel spurs.  An actual diagnosis of left heel spurs was not 
provided at that time.  

A December 2001 VA treatment entry indicated that the Veteran had 
active problems including heel spurs.  The diagnoses referred to 
other disorders.  

A June 2003 VA feet examination report related a diagnosis of 
heel spurs, right.  The examiner did not specifically refer to 
heels spurs of the left foot.  

An August 2005 VA feet examination report indicated that the 
Veteran's claims file was reviewed.  The Veteran reported that he 
had pain in his left foot with weight bearing.  It was noted that 
the Veteran used a cane and that he would get flare-ups mainly 
with weight bearing.  The Veteran stated that he developed pain 
in left foot about seven or eight years earlier and that he was 
found to have a spur in his left foot.  He reported that he did 
not use special shoes or inserts and that he had not missed any 
work because of his left foot.  The Veteran indicated that he 
could not run or play sports because of his left foot.  The 
diagnosis was spurs, left foot.  The examiner commented that in 
her opinion, "the spurs in the left foot [were] not secondary to 
Veteran's service-connected knee condition."  The examiner 
reported that the Veteran hurt his knee in the service and that 
his foot started bothering him many years after his period of 
service.  The examiner remarked that she was not aware of knee 
problems causing spurs.  

Subsequent private and VA treatment records show treatment for 
multiple disorders including heel spurs of the left foot.  

For example, an October 2005 VA treatment entry noted that the 
Veteran complained of a left heel spur.  The assessment included 
pain in the left heel.  A November 2005 VA treatment entry 
related a diagnosis of right knee pain and left heel pain.  
January 2006 and March 2007 VA treatment entries also indicated 
assessments that included pain in the right knee and left heel.  

The Board observes that the medical evidence does not suggest 
that the Veteran's current heels spurs of the left foot are 
related to his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the Veteran's current heel spurs of the left foot 
began many years after his period of service, without any 
relationship to any incident of service.  Additionally, the 
probative medical evidence fails to indicate that the Veteran's 
current heels spurs of the left foot were caused or worsened by 
his service-connected right knee disabilities or residuals of a 
second degree burn of the right ankle.  

The Veteran has specifically alleged that his current heel spurs 
of the left foot occurred as a result of his period of service 
or, more specifically, that it is related to his service-
connected right knee disabilities or residuals of a second degree 
burn of the right ankle.  As a layperson, however, the Veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board observes that the 
Veteran is competent to report that his right knee disabilities 
and residuals of a second degree burn of the right ankle cause 
him to limp or have gait problems, but he is not competent to 
provide a medical opinion regarding the etiology of any heel 
spurs of the left foot.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  See also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the evidence demonstrates that the Veteran's heels 
spurs of the left foot began many years after his period of 
service, were not caused by any incident of service, and are not 
proximately due to or the result of his service-connected right 
knee disabilities and residuals of a second degree burn of the 
right ankle.  The Board concludes that neither direct nor 
secondary service connection for heel spurs of the left foot is 
warranted.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for heel spurs of the left foot, to include as 
secondary to service-connected right knee disabilities and 
residuals of a second degree burn of the right ankle, is denied.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his other claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he has diabetes mellitus that is 
related to in-service exposure to Agent Orange.  He also contends 
that he has residuals of a cerebrovascular accident that are 
related to service, or, more specifically, to his diabetes 
mellitus.  He specifically alleges that he served on the USS 
Rogers and was deployed to Vietnam for approximately twelve 
months.  He reports that USS Rogers docked in Vietnam for short 
periods of time.  At his June 2005 RO hearing, however, the 
Veteran testified that he did not specifically step foot on the 
ground in Vietnam.  The Veteran further argues that Marine Corps 
personnel would come onto the ship at various times with 
equipment that may have been exposed to Agent Orange.  

The Veteran's service personnel records indicate that he received 
the Vietnam Service Medal.  His service personnel records also 
show that he served aboard the USS Rogers from at least January 
1969 to October 1969.  

A report from the Dictionary of American Fighting Ships, 
Department of the Navy, Naval Historical Center, indicated that 
the USS Rogers deployed to the Far East in January 1969 and later 
returned to San Diego in July 1969.  

The Veteran's service treatment records do not show treatment for 
diabetes mellitus or for a cerebrovascular accident.  

Post-service private and VA treatment records show treatment for 
multiple disorders including diabetes mellitus and for a 
cerebrovascular accident.  

The Board observes that the Veteran appears to be alleging that 
he was exposed to Agent Orange while serving on the USS Rogers as 
either part of the "blue water Navy" or the "brown water" 
Navy.  He has denied that he actually set foot in Vietnam.  

The Board notes that VA jurisprudential precedent is that the 
Veteran must have set foot on the land mass of Vietnam, or, have 
been present in the inland waterways of that country during the 
statutory period (so called "brown water" Naval activity).  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (U.S. Jan. 21, 2009).  The Board observes that 
there is no indication in the record that there has been any 
attempt to verify whether the USS Rogers ever went into the brown 
waters of Vietnam, or for that matter, whether the USS Rogers 
ever docked in Vietnam.  Therefore, the Board is of the view that 
an attempt should be made to verify the Veteran's claimed 
exposure to Agent Orange through the U.S. Army Joint Services 
Records Research Center (JSRRC) or any other appropriate service 
department offices.  

As to the Veteran's claims for increased ratings for his right 
knee disabilities and residuals of a second degree burn of the 
right ankle, the Board observes that he was last afforded a VA 
orthopedic examination in August 2005.  The diagnosis was 
cartilage damage to the right knee, status postoperative, with 
residuals.  

The Veteran was also last afforded a VA scars examination in 
August 2005.  As to a diagnosis, the examiner reported that the 
Veteran suffered a steam related injury and that there was a 
second degree burn.  

The Board observes that the Veteran has not been afforded VA 
examinations as to his service-connected right knee disabilities 
and residuals of a second degree burn of the right ankle in more 
than five years.  As such, the record raises a question as to the 
current severity of his service-connected right knee disabilities 
and residuals of a second degree burn of the right ankle.  
Therefore, the Board finds that current examinations are 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), or 
other official sources such as the Naval 
Historical Center, investigate and attempt to 
verify the Veteran's alleged exposure to 
Agent Orange while serving aboard the USS 
Rogers in 1969.  The deck logs for the USS 
Rogers for the appropriate periods should 
also be obtained.  Specifically, conduct the 
necessary development to corroborate whether 
in fact the USS Rogers ever went into the 
inland waterways of Vietnam (so-called 
"brown water" Naval activity).  

2.  Ask the Veteran to identify all medical 
providers who have treated him for diabetes 
mellitus, residuals of a cerebrovascular 
accident, right knee disabilities and 
residuals of a second degree burn since 
August 2008.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of any outstanding records of 
pertinent medical treatment which are not 
already in the claims folder.  Specifically, 
VA treatment records since August 2008 should 
be obtained.  

3.  Schedule the Veteran for a VA examination 
to determine the severity of his service-
connected residuals of a right knee 
arthrotomy and cartilage damage of the right 
knee (characterized as residuals of an injury 
of the right knee).  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should be 
conducted, including X-ray, and all symptoms 
associated with the Veteran's service-
connected right knee disabilities should be 
described in detail.  The examiner should 
specifically indicate the following:  a) 
whether the Veteran regularly takes pain 
medication for his right knee disabilities; 
and b) whether the Veteran is taking pain 
medication for his right knee disabilities at 
the time of the examination.  Additionally, 
the examiner should conduct a thorough 
orthopedic examination of the Veteran's right 
knee disabilities and provide diagnoses of 
any pathology found.  

In examining the right knee 
disabilities, the examiner should 
document any limitation of motion (in 
degrees) of the Veteran's right knee, 
to include providing the point at 
which painful motion begins.  The 
examiner should also indicate whether 
there is any guarding on motion and 
the degrees at which the guarding 
starts.  The examination should also 
comment as to whether (and if so, to 
what extent) the knee disabilities 
include instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether the 
joint exhibits weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination.  If it 
is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability 
or incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

4.  Have the Veteran undergo a VA examination 
to determine the current severity of his 
service-connected residuals of a second 
degree burn of the right ankle.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the Veteran's residuals 
of a second degree burn right ankle should be 
reported in detail, including information 
necessary for rating such disability under 
Diagnostic Codes 7801 to 7805.  

5.  Thereafter, readjudicate the Veteran's 
claims.  If the claims are denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


